     Case 3:19-cv-02073-AJB-NLS Document 8 Filed 10/08/20 PageID.56 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ABONILICO LAMAR CARROLL,                            Case No. 3:19-cv-02073-AJB-NLS
     CDCR #BK-9830,
12
                                        Plaintiff,       ORDER DISMISSING CIVIL
13                                                       ACTION PURSUANT
                          vs.                            TO 28 U.S.C. § 1915(e)(2) AND
14
                                                         § 1915A(b) AND FOR FAILING
15                                                       TO PROSECUTE IN COMPLIANCE
     SAN DIEGO COUNTY JAIL SHERIFF,                      WITH COURT ORDER
16   et al.,                                             REQUIRING AMENDMENT
17                                   Defendants.
18
19
20         Plaintiff Abonilico Lamar Carroll, a former pretrial detainee at the San Diego
21   County Central Jail (“SDCCJ”) in San Diego, California, filed this civil rights action
22   pursuant to 42 U.S.C. § 1983 nearly a year ago on October 28, 2019. See ECF No. 1
23   (“Compl.”). His Complaint sought to enjoin Defendants from conducting “illegal searches”
24   on persons who have not yet been convicted, and $17 million in general and punitive
25   damages based on an allegedly unlawful strip search conducted at the SDCCJ on
26   September 19, 2019. Id. at 1-2, 4-6, 8.
27   ///
28   ///
                                                     1
                                                                             3:19-cv-02073-AJB-NLS
     Case 3:19-cv-02073-AJB-NLS Document 8 Filed 10/08/20 PageID.57 Page 2 of 3



 1   I.    Procedural Background
 2         Because Plaintiff’s initial Motion to Proceed In Forma Pauperis (“IFP”) lacked the
 3   trust account certification required by 28 U.S.C. § 1915(b)(1), the Court denied it, but
 4   granted him leave to fix that deficiency. See ECF No. 3. On December 26, 2019, the Court’s
 5   Order was returned as undeliverable, presumedly due to Plaintiff’s interim conviction and
 6   transfer from local custody to state prison. See ECF No. 4. Plaintiff later filed a notice of
 7   change of address, followed by a Prisoner Trust Fund Account Statement issued by North
 8   Kern State Prison (“NKSP”) officials. See ECF Nos. 5, 6.
 9         Liberally construing Plaintiff’s trust account statements as an indication that he still
10   wished to prosecute the case, on July 28, 2019, the Court granted Plaintiff leave to proceed
11   IFP, but simultaneously dismissed his Complaint for failing to state a claim pursuant to 28
12   U.S.C. § 1915(e)(2)(B) and § 1915A(b)(1). See ECF No. 7. The Court’s July 28, 2020
13   Order explained Plaintiff’s pleading deficiencies however, and he was granted an another
14   chance to file an Amended Complaint that fixed them. Id. at 6‒14; see also Lopez v. Smith,
15   203 F.3d 1122, 1130 (9th Cir. 2000) (en banc) (“[A] district court should grant [a pro se
16   litigant subject to § 1915(e)(2) screening] leave to amend even if no request to amend the
17   pleading was made, unless it determines that the pleading could not possibly be cured by
18   the allegation of other facts.”) (citation omitted). Plaintiff was also warned, however, that
19   his failure to amend could result in the dismissal of his case. See ECF No. 7 at 15 (citing
20   Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage
21   of the opportunity to fix his complaint, a district court may convert the dismissal of the
22   complaint into a dismissal of the entire action.”)).
23         Plaintiff’s Amended Complaint was due on or before September 11, 2020. Another
24   month has nearly elapsed since that time; but to date, Plaintiff has failed to amend, and has
25   not requested an extension of time in which to do so. 1 “The failure of the plaintiff
26
27
     1
      Unlike the Court’s December 9, 2019 Order, its July 28, 2020 screening Order was served
28   on Plaintiff by the Clerk via U.S. Mail at the NKSP address he provided in January 2019.
                                                   2
                                                                               3:19-cv-02073-AJB-NLS
     Case 3:19-cv-02073-AJB-NLS Document 8 Filed 10/08/20 PageID.58 Page 3 of 3



 1   eventually to respond to the court’s ultimatum–either by amending the complaint or by
 2   indicating to the court that [he] will not do so–is properly met with the sanction of a Rule
 3   41(b) dismissal.” Edwards v. Marin Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
 4   II.   Conclusion and Order
 5         Therefore, the Court DISMISSES this civil action in its entirety based on Plaintiff’s
 6   failure to state a claim upon which § 1983 relief can be granted pursuant to 28 U.S.C.
 7   § 1915(e)(2)(B) and § 1915A(b), and his failure to prosecute as required by Court’s July
 8   28, 2020 Order requiring amendment.
 9         The Court further CERTIFIES that an IFP appeal would not be taken in good faith
10   pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final judgment of
11   dismissal and close the file.
12         IT IS SO ORDERED.
13
14   Dated: October 7, 2020
15
16
17
18
19
20
21
     See ECF Nos. 5, 7. That Order was not returned undelivered. See Freddie Fernandez v.
22   United States, No. LA CV 10-05681-VBF Doc. 45 at 3-4, 2015 WL 11216743, *2 (C.D.
23   Cal. Feb. 24, 2015) (“It is a venerable principle of federal common law that ‘the mailing
     of’ an item ‘creates an inference—raises a presumption—that the party to whom it was
24   addressed received it in due course of mail, ....’” (quoting Schutz v. Jordan, 141 U.S. 213,
25   220 (1891)); see also Dandino, Inc. v. USDOT, 729 F.3d 917, 921 (9th Cir. 2013)
     (“Generally, ‘under the common law Mailbox Rule, proper and timely mailing of a
26   document raises a rebuttable presumption that it is received by the addressee.’ ”) (quoting
27   Mahon v. Credit Bureau of Placer Cty., Inc., 171 F.3d 1197, 1202 (9th Cir. 1999)). The
     Court has also confirmed Plaintiff remains incarcerated at NKSP. See
28   https://inmatelocator.cdcr.ca.gov/Details.aspx?ID=BK9830 (last visited Oct. 7, 2020).
                                                  3
                                                                              3:19-cv-02073-AJB-NLS
